UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-4236


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

JEFFREY MIHELICH,

                  Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg.    Irene M. Keeley,
District Judge. (1:08-cr-00069-IMK-JSK-1)


Submitted:    September 30, 2009            Decided:   October 22, 2009


Before SHEDD and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Brian J. Kornbrath, Federal Public Defender, Clarksburg, West
Virginia, for Appellant.      Sharon L. Potter, United States
Attorney, Shawn Angus Morgan, Assistant United States Attorney,
Clarksburg, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Jeffrey Mihelich pleaded guilty, pursuant to a plea

agreement, to one count of possession with intent to distribute

less than fifty kilograms of marijuana and less than 500 grams

of cocaine within 1000 feet of a school, in violation of 21

U.S.C. §§ 841(a)(1), (b)(1)(C), (b)(1)(D), 860 (2006).                    Mihelich

entered   a    conditional       guilty   plea    and   reserved   his    right    to

appeal the district court’s denial of his motion to suppress

evidence.      On appeal, he argues that the district court erred in

denying his motion to suppress because the affidavit in support

of the search warrant lacked sufficient information to establish

probable cause, and that the good-faith exception established by

the Supreme Court in United States v. Leon, 468 U.S. 897 (1984),

did not apply to uphold the search of his apartment.                  We affirm.

              We       review   the    district    court’s      factual   findings

underlying         a   motion   to    suppress    for   clear    error,   and     the

district court’s legal determinations de novo.                   United States v.

Grossman, 400 F.3d 212, 216 (4th Cir. 2005).                 When a suppression

motion has been denied, we review the evidence in the light most

favorable to the Government.              Id.     This court gives due regard

to the district court’s opportunity to judge the credibility of

witnesses and does not review credibility determinations.                         See

United States v. Lowe, 65 F.3d 1137, 1142 (4th Cir. 1995).



                                           2
            In reviewing the validity of a search warrant, the

relevant    inquiry       is     whether,         under        the     totality        of    the

circumstances, the issuing judge had a substantial basis for

concluding that there was probable cause to issue the warrant.

Illinois    v.    Gates,       462     U.S.       213,    238       (1983);     see     United

States v. Chandia, 514 F.3d 365, 373-74 (4th Cir. 2008) (noting

that magistrate’s probable cause determination is entitled to

“great     deference”).           “When        reviewing         the     probable           cause

supporting a warrant, a reviewing court must consider only the

information presented to the magistrate who issued the warrant.”

United States v. Wilhelm, 80 F.3d 116, 118 (4th Cir. 1996).

            The       judge     reviewing         the     warrant        application          is

required    “simply      to     make    a     practical,        common-sense          decision

whether, given all the circumstances set forth in the affidavit

before him, . . . there is a fair probability that contraband or

evidence    of    a   crime     will     be    found      in    a     particular       place.”

Gates,   462     U.S.    at     238.        The     crucial          element    determining

probable cause is “whether it is reasonable to believe that the

items to be seized will be found in the place to be searched.”

United States v. Lalor, 996 F.2d 1578, 1582 (4th Cir. 1993).

Information      must    link    criminal         activity       to    the     place    to     be

searched.      Id. at 1583.            Our review of the record leads us to

conclude that the district court correctly concluded that the

affidavit was sufficient to support a finding of probable cause

                                              3
for the search of Mihelich’s apartment.        Additionally, we find

that, even assuming the affidavit was deficient, the district

court correctly concluded that the good-faith exception would

apply to the search of Mihelich’s apartment.         The district court

therefore properly denied Mihelich’s suppression motion.

           Accordingly   we   affirm    Mihelich’s   conviction.     We

dispense   with   oral   argument   because   the    facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                               AFFIRMED




                                    4